


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following document of Navistar International Corporation and its principal
subsidiary, Navistar, Inc., is incorporated herein by reference.
 
 
 
*10.86
Form of First Amendment to Executive Severance Agreement. Filed as Exhibit 10.93
to Form 8-K dated December 8, 2015 and filed on December 11, 2015. Commission
File No. 001-09618.
 
 
 
 
 
 
The following documents of Navistar International Corporation are filed
herewith:
 
 
*10.87
Form of Cash or Stock Settled Restricted Stock Unit Grant Notice and Award
Agreement.
 
 
 
*10.88
Form of Performance-Based Restricted Cash Unit Award Notice and Agreement.

                                            
* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

E-1

